Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  November 25, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  147097 & (58)(59)                                                                                         Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 147097
                                                                     COA: 306796
                                                                     Kalamazoo CC: 2008-000570-FC
  ANTHONY JUAN ALLEN,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to add issues is GRANTED. The application for
  leave to appeal the March 26, 2013 judgment of the Court of Appeals is considered, and
  it is DENIED, because we are not persuaded that the questions presented should be
  reviewed by this Court. The motion to remand is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 25, 2013
         s1118
                                                                                Clerk